Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action responsive to Applicant’s reply filed 10/07/2021.
Claims 1-20 are pending.
	
Response to Amendment
	Applicant has amended the claims to include new limitations necessitating a new search and renewed consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1)as being anticipated  by Wheeler (US 2016/0112501)


With respect to claim 1, Wheeler discloses:
at least one processing unit; at least one memory; wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, 
receive, from one or more users, a request to store task information related to a subset of the executed task instances in a selected task file from a plurality of task files the task information comprising a state of each of the subset of the executed task instances at the time of the request (id., each of the state record holds state information of partially executed tasks of the applications. These partially executed tasks are interpreted as “subsets” of the tasks. For example, the state record for the video application may include  “time elapsed in a video…”, state information for the spreadsheet may include state information relating to the spreadsheet, see e.g. [0055]. [0126] includes a task, [0063], lines 1-7 discloses user requesting a snapshot being created which is equivalent to requesting to store task information related…task instances, [0053], each task file contains different context information and state information); 
store the task information relating to the subset of the executed task instances in the selected task file in the  at least one memory for later resumption of execution of the task instances ([0032], [0053], [0063], [0055]); and 
upon a selection of the selected task file on one of the plurality of computing devices, open the subset of the executed task instances in the state of each of the executed task instances at the time of the request on the respective computing device .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2016/0112501) in view of Boenisch et al. (US 2016/0055039)

With respect to claim 2, Wheeler does not specifically disclose: wherein each of the task instances represent a separate web browser application window that includes one or more active web pages.
However, Boenisch discloses: wherein each of the task instances represent a separate web browser application window that includes one or more active web pages ([0021], [0035]-[0036]).
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Boenisch to reduce the problem of information overload when dealing with large hierarchies, such as those 

With respect to claim 4, Boenisch discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: provide a status bar on the graphical user interface, the status bar indicating the executed task instances ([0042]); and detect the request as a storing command as being addressed to the status bar ([0042], state is automatically collected in the “tray”, therefore “tray” indicates that the task is saved, when user moves from one task to another, the previous one’s context is saved). Wheeler discloses subsets of tasks whose states are stored and restored ([0052]-[0055]). 
 
Page 32 of 37UTILITY PATENTMS Docket No. 360132.01
With respect to claim 6, Boenisch discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: detect the request as a storing command via the graphical user interface ([0042], [0043]).

With respect to claim 7, Boenisch discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: receive a selection of a subgroup of the executed task instances; and store task information relating to the subgroup of the executed task instances in the task file ([0034]-[0040]).


receive a selection of a task file comprising task information relating to previously executed task instances ([0042], hover mouse over the task group is the selection);
provide a task view on the graphical user interface in response to the selection, the task view indicating task instances included in the task file ([0040], [0042], Fig. 4, enlarged view of the task group is the task view);
receive a command to resume execution of at least one of the task instances ([0040], the return to task 1 is the command to resume execution of task 1); and
resume execution of the at least one of the task instances in response to receiving the command based on the task information stored in the task file ([0040], click on the link of the word processing document, the fact that the word processing document is displayed is the “resuming” execution of the previous task, i.e., task 1. Task 1 was interrupted by task 3 in [0035]).

With respect to claim 9, Boenisch discloses: wherein the task instances are executed by a single device (Fig. 5, label 504, processor or processor(s)).Page 33 of 37UTILITY PATENTMS Docket No. 360132.01

With respect to claim 10, Boenisch discloses: wherein the task instances are executed by at least two devices (Fig. 5, label 504, processor or processor(s)).


However, Boenisch discloses: 
provide a task view on the graphical user interface in response to the selection, the task view identifying task instances included in the task file ([0040], [0042]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Boenisch to reduce the problem of information overload when dealing with large hierarchies, such as those in software systems or large sets of documents, such as a tree of documents ([0003], Boenisch)

With respect to claim 12, Boenisch discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: receive the command to resume execution of the at least one task instance of the task instances via the graphical user interface ([0040]). Wheeler discloses subsets of tasks whose states are stored and restored ([0052]-[0055]). 

With respect to claim 15, Boenisch discloses: wherein the task instances are executed by a single device (Fig. 5, label 504, processor or processor(s)).



With respect to claim 17, Boenisch discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: indicate an execution state of each of the task instances in the task view ([0042], the state is automatically saved, when resumed from that saved state, the execution state is indicated. For example, in [0040, task 1 is resumed, where the word processing document is redisplayed). Wheeler discloses subsets of tasks whose states are stored and restored ([0052]-[0055]). 

With respect to claim 18, Boenisch discloses: wherein the task view comprises a thumbnail for each executed task instance ([0042], line 8).

With respect to claim 19, Wheeler discloses:	at least one processing unit; at least one memory; wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to ([0158], [0162], [0163]): 
obtain status data relating to at least one external system (Fig. 3, 306); 
identify task instances relating to a subset of a plurality of applications executed on a plurality of computing devices and the status data relating to the at least one external system ([0028], [0029], [0055], where the video player application and 
receive, form one or more users, a request to sore task information related to the executed task instances in a selected task file from a plurality of task file, the task information comprising a state of each of the subset of the executed task instances at the time of the request (id., each of the state record holds state information of partially executed tasks of the applications. These partially executed tasks are interpreted as “subsets” of the tasks. For example, the state record for the video application may include  “time elapsed in a video…”, state information for the spreadsheet may include state information relating to the spreadsheet, see e.g. [0055].  [0126] includes a task, [0063], lines 1-7 discloses user requesting a snapshot being created which is equivalent to requesting to store task information related…task instances, [0053], each task file contains different context information); 
store the task information relating to the executed task instances and the status data relating to the at least one external system in the selected task file in the at least one memory for later resumption of execution of the task instances and control of the at least one external system based on the status data, wherein storing the task information includes the state of each of the executed task instances at a time of the detected storing command on a respective computing device of the plurality of computing devices, wherein each of the executed task instances represent a separate application ([0032], [0053], [0063], [0126], [0055]); and 
upon a selection of the selected task file on one of the plurality of computing devices, open the executed task instances in the state of each of the executed task 
Wheeler does not specifically disclose: provide a task view on the graphical user interface, the task view comprising a thumbnail for each executed task instance.
However, Boenisch discloses: provide a task view on the graphical user interface, the task view comprising a thumbnail for each executed task instance ([0042], line 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Boenisch to reduce the problem of information overload when dealing with large hierarchies, such as those in software systems or large sets of documents, such as a tree of documents ([0003], Boenisch)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2016/0112501) in view of Jeon et al. (U.S. Pat. App. Pub. 2017/0168667) 

With respect to claim 20, Wheeler does not specifically disclose: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: provide a task view on the graphical user interface, the task view comprising a thumbnail for each executed task instance.
they all show thumbnails of applications).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jeon to more conveniently allow a user of a mobile terminal to control things through the internet ([0008], Jeon)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2016/0112501) in view of Ortega et al. (U.S. Pat. 6,182,046).

With respect to claim 5, Wheeler does not specifically disclose: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: detect the storing command via a voice command.
	However, Ortega discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: detect request as a storing command via a voice command (Abstract).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ortega to speed up editing of a word processing document by easily controlling the word processing document.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2016/0112501) in view of VanBlon et al. (U.S. Pat. App. Pub. 2016/0180844).

With respect to claim 13, Wheeler discloses subsets of tasks whose states are stored and restored ([0052]-[0055]). Wheeler does not specifically disclose: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: receive the command to resume execution of the at least one task instance of the task instances via a voice command.
	However, VanBlon discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to: receive the command to resume execution of the at least one task instance of the task instances via a voice command ([0005]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of VanBlon to speed up editing of a word processing document by easily controlling the word processing document.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 2016/0112501)  in view of Suzaki (U.S. Pat. App. Pub. 2004/0194086)

With respect to claim 14, Wheeler does not specifically disclose: wherein the at least one memory stores program instructions that, when executed by the at least one 
	However, Suzaki discloses: wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the apparatus to:Page 34 of 37UTILITY PATENTMS Docket No. 360132.01 send control signaling to at least one external device to resume execution of at least one task instance (Abstract).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Suzaki to include a fault tolerant environment where if the computer in Wheeler has technical issues, the application can be suspended and transferred to another computer for resuming processing.
Response to Arguments
Applicant alleges that the cited prior art does not disclose a state of a task instance being stored upon a request from a user. Examiner, respectfully, disagrees. Wheeler discloses a user, who can request a device-group snapshot be created and/or restored ([0063], Wheeler). The device group snapshot includes state records that include data indicating the state of the respective device when created ([0053]-[0055], Wheeler). The state records each include state information of the task instances of the applications ([0055], where tablet state record includes state information disclosing elapsed time of a video). It is important to note that the subset of the task instance is nowhere defined in Applicant’s specification. Examiner interprets the task instance to be the actual execution of the application, and the subset is interpreted as the partial execution of said task when the device-group snapshot 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WISSAM RASHID/Primary Examiner, Art Unit 2195